


EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into and
effective as of September 30, 2012, by and between Strike Axe, Inc., a Delaware
corporation (the “Company”), and Wayne Allyn Root, an individual (the
“Executive”).  

The Company and the Executive hereby agree as follows:

1.

Employment.  The Company hereby employs the Executive, and the Executive hereby
accepts such employment, upon the terms and conditions set forth herein.

2.

Duties.  The Company does hereby employ the Executive as the Chief Executive
Officer the Company, or such other title as the Company’s Board of Directors
shall specify from time to time, and the Executive does hereby accept and agree
to such employment.  The Executive’s duties shall be such managerial duties and
responsibilities as the Chief Executive Officer and the Board of Directors shall
specify from time to time.  The Executive shall diligently and faithfully
execute and perform such duties and responsibilities, subject to the general
supervision and control of the Company’s Board of Directors.  The Company’s
Board of Directors in its sole and absolute discretion shall determine the
Executive’s duties and responsibilities and may assign or reassign the Executive
to such executive and managerial duties, responsibilities or positions as it
deems in the Company’s best interest.  The Executive shall devote his part-time
attention and energies to the business and affairs of the Company, which
part-time energies shall be no less than forty hours per month and subject to
mutual agreement may transition to a full time position as the Company grows.

2.1  It is acknowledged that Executive shall be allowed to comply with his other
contractual obligations and pursue outside and independent career endeavors in
all media, including, without limitation, television, publishing, infomercials,
as author and spokesperson and political activities provided that they do not
compete with the Company’s business.




3.

Compensation and Benefits.

3.1

Base Salary.  As base compensation for all services to be rendered by the
Executive under this Agreement, the Company shall pay the Executive a base
salary during the first and second year at one-hundred-twenty-thousand dollars
($120,000.00) and one-hundred eighty-thousand ($180,000.00) in year three (the
“Base Salary”).  The Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) may increase the Base Salary hereunder in its
sole discretion.  The Company shall pay the Executive the Base Salary in
accordance with the Company’s normal payroll procedures and policies; as such
procedures and policies may be modified from time to time.  

3.2

Bonus.  From time to time the Executive shall be eligible for a cash bonus that
may be paid as determined in the sole discretion of the Compensation Committee
(a “Bonus”).  In establishing whether to award and the amount of any such bonus,
the Compensation Committee shall consider, among other things, the Executive’s
role in significant developments within the Company for the year then concluded,
including, but not limited to, growth, corporate financing rounds, acquisitions
of technology, products or other assets or entities, significant contracts or
transactions with strategic









--------------------------------------------------------------------------------

partners and other.  Notwithstanding anything set forth above, the Compensation
Committee may make any adjustments to the Bonus set forth in this Section 3.2 as
deemed appropriate from time to time.  

3.3

Employee Benefits.  The Executive shall be entitled to participate in the
employee benefits offered generally by the Company to its senior executive
employees.  The Executive’s participation in such benefits shall be subject to
the terms of the applicable plans, as the same may be amended from time to time.
 The Company does not guarantee the adoption or continuance of any particular
employee benefit during the Executive’s employment, and nothing in this
Agreement is intended to, or shall in any way restrict the right of the Company,
to amend, modify or terminate any of its benefits during the term of the
Executive’s employment.  

3.4

Vacation, Sick Leave and Holidays.  The Executive shall be entitled to vacation,
sick leave and legal holidays at full pay in accordance with applicable law, if
any, and Company’s policies established and in effect from time to time.

3.5

Airfare Reimbursement.  The Executive shall perform his duties under this
Agreement on a part-time basis at his home office in Las Vegas, NV or at the
Company’s offices in Utah.  The Executive shall be responsible for all housing
and living expenses while he is in Utah.

3.6  

Stock Options.  Pursuant to and as governed by the Company’s 2012 Equity
Incentive Plan (the “Plan”) and the related Grant Agreement entered into between
the Company and the Executive dated September 30, 2012 (the “Grant Agreement”),
the Executive has been granted an option to purchase 3,000,000 shares of the
Company’s Common Stock (the “Option Shares”).  The exercise price per share is
thirty-five cents per share ($0.35).  The vesting of the Option Shares is in
accordance with the terms and provisions of the Grant Agreement.

3.7

Executive Transfer.  The Company shall not transfer or assign the Executive,
without the Executive’s prior written consent, to any location other than in the
State of Nevada.

4.

Business Expenses.  The Company shall reimburse the Executive for all reasonable
out-of-pocket business expenses incurred in performing the Executive’s duties
and responsibilities hereunder in accordance with the Company’s policies with
respect thereto in effect from time to time, provided that the Executive
promptly furnishes to the Company adequate records and other documentary
evidence required by all applicable federal and State laws, rules and
regulations issued by the appropriate taxing authorities for the substantiation
of each such business expense as a deduction on the federal and State income tax
returns of the Company.

5.

Termination.

5.1

Employment “At Will”.  The Executive’s employment with the Company is on an “at
will” basis.  Therefore, this Agreement may be terminated by either the
Executive or the Company for any or no reason, at any time, upon providing the
other party with prior written notice pursuant to the terms of this Agreement.  

5.2

Death.  This Agreement, and the Executive’s employment hereunder, shall
automatically terminate upon the Executive’s death.

5.3

Termination For Cause.  This Agreement and the Executive’s employment hereunder
shall be immediately terminable for cause (as that term is defined below)





--------------------------------------------------------------------------------

upon written notice by the Company to the Executive.  As used in this Agreement,
“cause” shall include: (i) habitual neglect of or deliberate or intentional
refusal to perform the Executive’s duties or responsibilities under this
Agreement or to follow the Company’s policies or procedures; (ii) any fraudulent
activity or criminal activity involving the commission of a felony by the
Executive; (iii) any negligent or dishonest act by the Executive that materially
injures the Company; (iv) repeated unethical business practices by the Executive
which continue after fifteen (15) days after written notice thereof by the
Company; or (v) breach of fiduciary duty, or breach of the Executive Proprietary
Information and Inventions Agreement (described in Section 7 below), or material
breach of any provision of this agreement.  The determination of whether the
Executive’s actions justify termination for cause and the date such termination
is effective shall be made by the Company’s Board of Directors in its sole
discretion.

5.4     Termination for Good Reason.  Executive shall have the right at any time
to terminate his employment with the Company upon not less than thirty (30) days
prior written notice of termination for Good Reason (defined below).  For
purposes of this Agreement and subject to the Company’s opportunity to cure as
provided in Section 5.4.1 hereof, Executive shall have Good Reason to terminate
his employment hereunder if such termination shall be the result of: (i) The
breach by the Company of any material provision of this Agreement, the Grant
Agreement or any agreements between the Parties; (ii)  A requirement by the
Company that Executive perform any act or refrain from performing any act that
would be in violation of any applicable law; or; (iii) The dissolution,
bankruptcy or the filing of a petition for the benefit of creditors by Company.

5.4.1  Notice and Opportunity to Cure.  Notwithstanding the foregoing, it shall
be a condition precedent to the Company’s right to terminate Executive’s
employment for Cause and Executive’s right to terminate for Good Reason that (i)
the party seeking termination shall first have given the other party written
notice stating with specificity the reason for the termination (“breach”) and
(ii) if such breach is susceptible of cure or remedy, a period of fifteen (15)
days from and after the giving of such notice shall have elapsed without the
breaching party having effectively cured or remedied such breach during such
15-day period, unless such breach cannot be cured or remedied within fifteen
(15) days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional thirty (30) days) provided the
breaching party has made and continues to make a diligent effort to effect such
remedy or cure.




5.5     Voluntary Termination.  At the election of Executive, upon not less than
thirty (30) days prior written notice of termination other than for Good Reason.

5.6

Termination Without Cause.  In the event that the Company terminates the
Executive’s employment or the Employee terminates employment without cause, the
Executive will be eligible to receive the benefits set forth in Section 5.8.

5.7

Termination for Disability.  The Company’s Board of Directors may terminate this
Agreement, upon written notice to the Executive, for the “disability” (as that
term is defined below) of the Executive if the Board of Directors determines, in
its sole and absolute discretion, that the Executive’s disability will prevent
the Executive from substantially performing the Executive’s duties,
responsibilities or obligations hereunder.  As used in this Agreement,
“disability” shall be defined as the Executive’s total disability which results
in the Executive’s inability to perform the essential functions of the
Executive’s position, with or without reasonable accommodation, provided the



--------------------------------------------------------------------------------

Executive has exhausted the Executive’s entitlement to any applicable leave, if
the Executive desires to take and satisfies all eligibility requirements for
such leave.

5.8     Consequences of Termination as an Employee.  Without Cause or for Good
Reason.  In the event of a termination of Executive’s employment by the Company
other than for Cause pursuant to Section 5.3 or by Executive for Good Reason
pursuant to Section 5.3, the Company shall pay Executive (or his estate) and
provide him with the following:

5.8.1

Payment to Executive:




(a)Salary.  The equivalent of six months payable over a six month period
commencing upon the date of Termination or the date of the permanent disability
of Executive is determined (the “Severance Period”) of Executive’s then-current
base salary.




(b)Earned but Unpaid Amounts.  Any previously earned but unpaid salary through
Executive’s final date of employment with the Company prior to the date of
Executive’s termination of employment.




(c)Equity.  Executive shall retain all options vested at time of

termination, but shall be required to exercise them within three (3) months of
termination.     




                          5.8.2. Other Benefits.  The Company shall provide
continued coverage for the Severance Period under all health, life, disability
and similar employee benefit plans and programs of the Company on the same basis
as Executive was entitled to participate immediately prior to such termination,
provided that Executive’s continued participation is possible under the general
terms and provisions of such plans and programs.  In the event that Executive’s
participation in any such plan or program is barred, the Company shall use its
commercially reasonable efforts to provide Executive with benefits substantially
similar (including all tax effects) to those which Executive would otherwise
have been entitled to receive under such plans and programs from which his
continued participation is barred.  In the event that Executive is covered under
substitute benefit plans of another employer prior to the expiration of the
Severance Period, the Company will no longer be obligated to continue the
coverage’s provided for in this Section 5.8.2.




                      5.8.2  Other Termination of Employment.  In the event that
Executive’s employment with the Company is terminated during the Agreement by
the Company for Cause (as provided for in Section 5 hereof) or by Executive
other than for Good Reason (as provided for in Section 5 hereof), the Company
shall pay or grant Executive any earned but unpaid salary, commission, and
options through Executive’s final date of employment with the Company, and the
Company shall have no further obligations to Executive.




6.

Covenant Not to Compete.  

6.1

Non-Compete Covenant.  The Company and the Executive agree that the Company’s
successful operation depends, to a great extent, on the Executive’s special
knowledge and expertise.  Consequently, while employed by the Company and for a
period of six months after the date of the termination of this Agreement or the
termination of the Executive’s employment with the



--------------------------------------------------------------------------------

Company (for any reason whatsoever, whether occasioned by the Executive or the
Company), the Executive, in further consideration of the Company’s agreement to
employ the Executive pursuant to this Agreement, agrees not to engage, anywhere
in the world, directly or indirectly, in any “Competing Business Activity” (as
defined below) in any manner or capacity (e.g., personally or as an employee,
agent, consultant, partner, member, manager, officer, director, shareholder or
otherwise).  As used herein “Competing Business Activity” shall mean (i) any
business activities that are competitive with the business at or prior to the
date of the termination of the Executive’s employment with the Company or (ii)
any effort by the Executive to entice, induce or encourage any of the Company’s
officers or managers or any of its other employees, consultants or independent
contractors to engage in any activity that, were it done by the Executive, would
violate any provision of this Section 6.1; provided, however, that the
Executive’s ownership of less than two percent of the voting stock of any
company whose stock is traded on a national securities exchange or in the
over-the-counter market shall not be a Competing Business Activity.  The
Executive expressly agrees and acknowledges that (i) this covenant not to
compete is reasonable as to time and geographic scope and area and does not
place any unreasonable burden on the Executive, (ii) the general public will not
be harmed as a result of the enforcement of this covenant not to compete, and
(iii) the Executive understands and hereby agrees to each and every term and
condition of this covenant not to compete.  The covenant not to compete set
forth in this Section 6.1 does not apply to any organization that is in any way
affiliated with the Company or any of its members through stock, partnership
and/or membership ownership, joint venture or other such affiliation.

6.2

Non-solicitation of Employees and Business.  The Executive agrees that while
employed by the Company and for six months after the date of the termination of
the Executive’s employment with the Company (for any reason whatsoever, whether
occasioned by the Executive or the Company), the Executive will not in
connection with any Competing Business Activity solicit or cause the
solicitation of the business of any client or customer of the Company (other
than on behalf of the Company) or will not solicit or cause the solicitation of
any officer or director of the Company or any of its Executives, consultants or
independent contractors to leave the Company’s employ.  The restriction set
forth in this Section 6.2 does not apply to any organization that is in any way
affiliated with the Company or any of its members through stock, partnership
and/or membership ownership, joint venture or other such affiliation.

6.3

Violation of Covenants.  The Executive expresses, agrees and acknowledges that
the covenant not to compete and the non-solicitation covenant contained in this
Section 6 are for the Company’s protection because of the nature and scope of
the Company’s business and the Executive’s position with and the scope of the
duties, responsibilities and obligations delegated to the Executive by the
Company hereby.  If any of the covenants or agreements contained in this Section
6 are violated or breached by the Executive, the Executive agrees and
acknowledges that any such violation or threatened violation or breach or
threatened breach will cause irreparable injury to the Company and that the
remedy at law for any such violation or threatened violation or breach or
threatened breach will be inadequate and that the Company will be entitled to
injunctive relief and other equitable remedies without the necessity of proving
actual damages or posting a bond.  The non-competition and non-solicitation
provisions set forth in Sections 6.1 and 6.2 hereof, respectively, shall be
extended by any period of time during which the Executive is in violation or
breach of this Section 6.

7.

Proprietary Information.  In connection with employment, and as a condition to
the Company’s obligations as provided herein, the Executive and the Company have
entered into





--------------------------------------------------------------------------------

an Executive Proprietary Information and Inventions Agreement, a copy of which
is attached hereto as Exhibit A.

8.

Entire Agreement.  This Agreement, the other agreements specifically mentioned
in this Agreement and the Stock Option Grant and Agreement, dated as of the
effective date of this Agreement, between the Company and the Executive,
contains the entire agreement of the parties relating to the employment of the
Executive by the Company and the other matters discussed herein and supersedes
all prior promises, contracts, agreements and understandings of any kind,
whether express or implied, oral or written, with respect to such subject matter
(including, but not limited to, any promise, contract or understanding, whether
express or implied, oral or written, by and between the Company and the
Executive), and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or in the other agreements mentioned herein.

9.

Termination of Prior Agreements.  This Agreement terminates and supersedes any
and all prior agreements and understandings between the parties with respect to
employment or with respect to the compensation of the Executive by the Company.

10.

Assignment.  This Agreement is for the unique personal services of the Executive
and is not assignable or delegable, in whole or in part, by the Executive
without the prior written consent of the Company, which consent can be refused
by the Company in its sole and absolute discretion.  This Agreement may be
assigned or delegated, in whole or in part, by the Company and, in such case,
shall be assumed by and become binding upon the person, firm, company,
corporation or business organization or entity to which this Agreement is
assigned.

11.

Waiver or Modification.  Any waiver, change, modification, extension, discharge
or amendment of any provision of this Agreement shall be effective only if in
writing in a document that specifically refers to this Agreement and is signed
by both parties.  The waiver by either party of a violation or breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision hereof or any subsequent breach of the same
provision hereof.

12.

Severability, Interpretation.  In the event that any term or provision,
including any part of a section or subsection, of this Agreement is invalid or
unenforceable for any reason, the remaining terms or provisions of this
Agreement, including the remaining sections or subsections, if any, shall be
severable and shall remain in full force and effect.  The parties to this
Agreement agree that the court making a determination that any term or provision
of this Agreement is unenforceable shall modify the scope, duration, geographic
area or application of the offending term or provision so that the term or
provision is enforceable to the maximum extent permitted by applicable law.
 Notwithstanding any rule or maxim of construction to the contrary, any
ambiguity or uncertainty in this Agreement shall not be construed against either
of the parties based upon authorship of any of the provisions hereof.  The above
Recitals and all Exhibits attached hereto are deemed to be incorporated herein
by reference.

13.

Notices.  Any notice required or permitted hereunder to be given by either party
shall be in writing and shall be delivered via email, personally or sent by
mail, postage prepaid, or by private courier, to the party to the address set
forth below or to such other address as either party may designate from time to
time according to the terms of this Section 13.





--------------------------------------------------------------------------------





To the Executive:

Wayne Allyn Root

4 Bloomfield Hills Drive

Henderson, Nevada  89052

702-296-7668

rootintl@aol.com

To the Company:

Strike Axe, Inc.

267 West 1400 South, Suite 101

St. George, UT  84790

801-680-2971

Shaun.megapro@gmail.com

A notice delivered personally or via email shall be effective upon receipt.  A
notice delivered by private courier shall be effective on the day delivered or
if delivered by mail, the third business day after the day of mailing.

14.

Arbitration.  Executive and the Company shall submit to mandatory and exclusive
binding arbitration, any controversy or claim arising out of, or relating to,
this Agreement or any breach thereof; provided, however, that the parties retain
their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties.  Such arbitration shall be governed by the
Federal Arbitration Act in the state of Nevada, before J.A.M.S. The parties may
conduct only essential discovery prior to the hearing, as defined by J.A.M.S.
 The arbitrator shall issue a written decision, which contains the essential
findings and conclusions on which the decision is based.  Mediation shall be
governed by, and conducted through, J.A.M.S.  Judgment upon the determination or
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The prevailing Party shall be entitled to recover attorney’s fees and
costs in connection with the Arbitration.




15.

Governing Law; Jurisdiction and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Utah without giving effect
to any applicable conflicts of law provisions.  The parties consent to the
exclusive jurisdiction and venue of the federal and state district courts
residing in Salt Lake City, Utah.




16.      Survivability.  Upon the termination of this Agreement, this Agreement
shall be void and of no further force or effect, except that (a) Section 5.8,
Section 6, Section 7 and Section 15 shall continue in full force and effect, and
(b) the Company shall be obligated to pay any severance pay due to the Executive
pursuant to Section 5.8, if applicable.  

[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the date first above written.

Strike Axe, Inc.,

a Delaware corporation







/s/ Shaun Sullivan

Shaun Sullivan, President







Wayne Allyn Root







/s/ Wayne Allyn Root

Wayne Allyn Root
































--------------------------------------------------------------------------------

EXHIBIT A

Executive Proprietary Information and Inventions Agreement









